Case 1:19-cv-01963-MN Document 21-1 Filed 08/31/20 Page 1 of 1 PagelD #: 203

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

JOHN DOE, )
)

Plaintiff, )

)

Vv. )

)

UNIVERSITY OF DELAWARE, BOARD )
OF TRUSTEES OF THE UNIVERSITY OF)
DELAWARE, and DANICA MYERS, )

)
Defendants. )

C.A. No. 1:19-cv-1963-MN

STIPULATION OF DISMISSAL OF CERTAIN DEFENDANTS

The parties, by and through their undersigned counsel, hereby agree and stipulate that

Individual Defendants, members of the University of Delaware Board of Trustees and Danica

Myers, are hereby dismissed from this action in light of the agreement by the remaining Defendant,

University of Delaware, that all relief sought by Plaintiff in this action may be obtained through it

alone. The dismissal of the Board and Myers shall not in any way impede the Plaintiff's rights

pursuant to this action.

/s/ Richard L, Abbott

Richard L. Abbott, Esquire (#2712)
ABBOTT LAW FIRM

724 Yorklyn Road, Suite 240
Hockessin, DE 19707

(302) 489-2529
rich@richabbottlawfirm.com
Attorneys for Plaintiff

Dated: August 31, 2020

/s/ William E. Manning

William E. Manning, Esquire (#697)
James D. Taylor, Jr., Esquire (#4009)
Jessica M. Jones, Esquire (#6246)
SAUL EWING ARNSTEIN & LEHR LLP
1201 N. Market Street, Suite 2300
Wilmington, DE 19801

(302) 421-6800
william.manning@saul.com
james.taylor@saul.com
jessica,jones@saul.com

Attorneys for Defendants

Dated: August 31, 2020
